Citation Nr: 0027652	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-17 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for dypsnea, light 
sensitivity and headaches, including as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

REMAND

The veteran had active service from September 1989 to March 
1990, from December 1990 to May 1991 and from October 1993 to 
1996.

This appeal arises from a March 1997 rating decision which 
denied service connection for breathing problems, light 
sensitivity and headaches.

The record reflects that the veteran served in the Southwest 
Asia theater from December 2, 1990, to May 16, 1991.  The 
veteran, at his June 1997 hearing on appeal, testified that 
his breathing problems, light sensitivity and headaches began 
after he returned from the Persian Gulf.  However, the 
current record does not show that the veteran's claims have 
been considered under the provisions of 38 C.F.R. § 3.317 
(1999).  The Board's review of the claims file does not 
indicate that the veteran has been given notice of this 
regulation and has not had an opportunity to submit evidence 
and argument related to the regulation.

Accordingly, these claims must be REMANDED to the Regional 
Office (RO) for the following action:

The RO should readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations.  In 
particular, the RO should evaluate the 
claims for service connection for the 
claimed disabilities under 38 C.F.R. 
§ 3.317.  If any decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which includes the law and 
regulations pertaining to service 
connection for undiagnosed illnesses.  
They should be given the appropriate 
period of time within which to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



